Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant

This Non-Final Office Action is the first office action in response to Application Serial 16/517,818 filed July 22, 2019.  Claims 1-17 are pending in this application and have been rejected below.



Information Disclosure Statement


 Information disclosure statements (IDS) were not filed.


Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites “…  receiving a plurality of orders, each order of the plurality of orders requesting a different 5subset of a plurality of items that are located in storage; transferring a first set of the plurality of items from the storage to a plurality of locations of an item cache at a first rate during a first period of time, wherein said transferring produces a buffer of pending ordered items at the item cache; fulfilling the plurality of orders at the item cache over a subsequent second period of time 10by picking, at a different second rate, items of different orders of the plurality of orders from a first set of the plurality of locations while simultaneously replacing, at the first rate, items at a non- overlapping second set of the plurality of locations, wherein said picking and replacing are performed continuously over the second period of time and are dependent set of operations, 15wherein the second period of time is sufficient to fulfill each order of the plurality of orders at the second rate, and wherein said fulfilling empties the buffer over the second period of time at a third rate that is equal to the difference between the second rate and the first rate.…”. Claims 1-17, in view of the claim limitations, are directed to the abstract idea of receiving a plurality of orders, …; transferring a first set of the plurality of items from the storage to a plurality of locations of an item cache at a first rate during a first period of time, …; fulfilling the plurality of orders at the item cache over a subsequent second period of time 10by picking, at a different second rate, items of different orders of the plurality of orders from a first set of the plurality of locations while simultaneously replacing, at the first rate, items at a non- overlapping second set of the plurality of locations, wherein said picking and replacing are performed continuously over the second period of time and are dependent set of operations, 15wherein the second period of time is sufficient to fulfill each order of the plurality of orders at the second rate, and wherein said fulfilling empties the buffer over the second period of time at a third rate that is equal to the difference between the second rate and the first rate. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving a plurality of orders, …; transferring a first set of the plurality of items from the storage to a plurality of locations of an item cache …; fulfilling the plurality of orders at the item cache … 10by picking, … items of different orders of the plurality of orders from a first set of the plurality of locations while simultaneously replacing, …. items at a non- overlapping second set of the plurality of locations, wherein said picking and replacing are performed continuously … and are dependent set of operations, …15……….. to fulfill each order of the plurality of orders … . could all be reasonably interpreted as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) regarding fulfilling the plurality of orders over  periods of time (e.g., a first period of time, a second period of time) and thus the claims are directed to certain methods of organizing human activity. 

Further each of these limitations recite determining rates (first rate, second rate, third rate) of fulfilling each of the plurality of orders, and thus, the claims are directed to mathematical relationships and a mathematical calculations, and thus, the claims are directed to mathematical concepts; 

Accordingly, the claims are directed to the abstract groupings of a certain method of organizing human activity and mathematical concepts, and thus, the claims are directed to judicial exception under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  No additional elements are recited in claims  1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and “ A device comprising: a non-transitory computer-readable medium storing a set of processor-executable 20instructions; and one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to  ”, in claim 12;  “the device”, “the processor-executable instructions further include 20processor-executable instructions to” in claim 13, 14, 15, 16 and “A non-transitory computer-readable medium, storing a set of processor-executable 10instructions, which, when executed by one or more processors, cause the one or more processors to: receive a plurality of orders, each order of the plurality of orders requesting a different subset of a plurality of items” in claim 17; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f).
The claims are generally linking the use of the judicial exception to a particular technological environment or field of use  –see MPEP 2106.05 (h) and therefore, the limitations are not indicative of integration into a practical application.
 Furthermore, with respect to the limitations reciting, the one or more processors and the processor –executable instructions the receiv(ing), identify(ing), coordinat(ing) these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.  Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – see MPEP 2106.05 (g)
Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-11 & 13-16 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (f) (g) (h). 
Under step 2B, the Examiner has given weight to all of the aforementioned claimed additional elements and has determined the claims do not improve the functioning of the computer itself or any other technology or technical field. 	

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10-13, and 16, 17  is/are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated over Pandya (US 2018/0,158,016 A1).


Regarding Claim 1,
A method comprising: receiving a plurality of orders, each order of the plurality of orders requesting a different 5subset of a plurality of items that are located in storage; 

Pandya [033]-[034], [036],[Figure 1] teaches optimizes workflow performance by receive one or more customer orders and picking items associated with the customer orders …from storage locations (shelves or racks storing a multitude of items). Pandya [Figure 2, step 210] teaches receiving a first customer order (a plurality of orders) comprising a first set of items. Pandya [Figure 2, step 230] teaches identify the location of each item of the first set items within the distribution site. Pandya [Figure 2, step 245] teaches select a subset of the first set of assets.


transferring a first set of the plurality of items from the storage to a plurality of locations of an item cache at a first rate during a first period of time, wherein said transferring produces a buffer of pending ordered items at the item cache; 


Pandya [033]-[034], [036],[Figure 1] teaches optimizes workflow performance by receive one or more customer orders and picking items associated with the customer orders …from storage locations (shelves or racks storing a multitude of items). 

Pandya [030] –[031] teaches monitor completion of the task by the agent (e.g., complete an expected interval and tracking the flow execution).  Pandya [062] teaches optimizing the transfer of items from … to one or more order packaging stations 440 … the item retrieve agent can deposit a first set of items related to a first customer order in a first bundle at a conveyor., Pandya [059] –[062], [Figure 1], [Figure 4]

Pandya teaches the first set of agents can pick the first set of items in the least amount of time., Pandya [045],  Pandya teaches optimizing the cart (item cache)retrieval task by minimizing the amount of time a completed cart (item cahce) is left for relocation (buffer).   The coordination and control for cart relocation … [has] bi-directional dependencies (buffer) … the second task set of agents cannot complete the cart retrieval until the first set of agents perform the item picking tasks, Pandya [051]. 


fulfilling the plurality of orders at the item cache over a subsequent second period of time 10by picking, at a different second rate, items of different orders of the plurality of orders from a first set of the plurality of locations while simultaneously replacing, at the first rate, items at a non- overlapping second set of the plurality of locations, 


Pandya [062] teaches optimizing the transfer of items from … to one or more order packaging stations 440., Pandya [062], [Figure 1], [Figure 4]

Pandya [038] teaches allocating a  particular cart to agents retrieving items of two or more customer orders (different orders of the plurality of orders). For example, items of a first customer may consume a small portion of the overall cart space. Therefore, … allocat[ing] the same cart resource (cache) for picked items of at one other customer order., Pandya [038].

(Pandya teaches two orders being fulfilled simultaneously.  Each of the two orders are being fulfilled at different rates.)

Pandya [043] teaches items of the same customer order are to be retrieved based on the locations of the items identified at 230 and the cart locations identified at 235.  In the event that the item locations are sufficiently scattered about the distribution site (non-overlapping), the WMS may select two or more carts and assign retrieval of different subsets of the set items to each cart., Pandya [043].

(Pandya teaches fulfilling a subset of an order, using two or more carts are gathering/ caching the items that are distributed in a non-overlapping.  Each of the two orders are being fulfilled at different rates.)


wherein said picking and replacing are performed continuously over the second period of time and are dependent set of operations, 15wherein the second period of time is sufficient to fulfill each order of the plurality of orders at the second rate,


Pandya [043] teaches items of the same customer order are to be retrieved based on the locations of the items identified at 230 and the cart locations identified at 235.  In the event that the item locations are sufficiently scattered about the distribution site (non-overlapping), the WMS may select two or more carts and assign retrieval of different subsets of the set items to each cart., Pandya [043].



and wherein said fulfilling empties the buffer over the second period of time at a third rate that is equal to the difference between the second rate and the first rate.  

Pandya teaches optimizing the cart retrieval task by minimizing the amount of time a completed cart is left for relocation (buffer).   The coordination and control for cart relocation … [has] bi-directional dependencies (buffer) … the second task set of agents cannot complete the cart retrieval until the first set of agents perform the item picking tasks, Pandya [051].



Regarding Claim 2,  

The method of claim 1 further comprising:  20determining the first rate based on a rate at which an actor of a first set of actors performs said transferring and replacing; 

Pandya teaches monitor completion of the task by the agent (e.g., complete an expected interval and tracking the flow execution)., Pandya [030]-[034], [036],[Figure 1]

determining the second rate based on a rate at which an actor of a different second set of actors performs said picking.  

Pandya teaches track the average item retrieval time (picking rate) using five robots agents versus five human agents., Pandya [031].,  




Regarding Claim 3, 

The method of claim 1 further comprising: controlling a first set of actors, with a maximum rate of operation equal to the first rate, in performing said transferring and replacing; 

Pandya teaches fulfilling customer orders by retrieving items, the average amount of time to retrieve an item based on … assigned tasks can be compared to the average retrieval time (maximum rate of operations) and determine a baseline or expected level of performance, Pandya [031]; Pandya teaches quantifying tasks performance based on monitored performance and optimal allocation of resources, Pandya [032]
 
and controlling a different second set of actors, with a maximum rate of operation equal to the 5second rate, in performing said picking.

Pandya teaches fulfilling customer orders by retrieving items, the average amount of time to retrieve an item based on … assigned tasks can be compared to the average retrieval time (maximum rate of operations) and determine a baseline or expected level of performance, Pandya [031Pandya teaches track the average item retrieval time (picking rate) using five robots agents versus five human agents., Pandya [031] - [032]


  
Regarding Claim 4, 

The method of claim 1 further comprising: commencing said transferring with a first set of actors at a start of the first period of time, wherein the first set of actors operate at the first rate, and a second set of actors that operate at the second rate are unavailable during the first period of time;

Pandya [029] teaches assigning different resources assets at designated times.; Pandya [034] teaches a first set of agents in picking items associated with one or more customer orders and placing those items in different carts. , a second set of agents in retrieving each particular cart once some or all items associated with the customer order have been picked and place in the cart, and leveraging either the second set off agents or a this set of agents to fulfill the customers orders. The WMS 105 allocates different agents during the workflow execution., Pandya [034] –[035]

Pandya teaches the WMS can monitor the position of each item retrieval agent as well as the availability of the item retrieval agents. The WMS monitors the item picking agents to determine when different items will be picked and ready for retrieval  Based on the monitoring at 610 and 620, the process computes (at 630) time for each item retrieval agent to retrieve the different items that have been or will be picked by an item picking agent. In some embodiments, the computation accounts for differing availability of each item retrieval agent, expected or actual time for item picking by the item picking agents, distance of each item retrieval agent from each retrieved item, and resource conflicts between item picking agents moving to pick next items and item retrieval agents moving to the item picking agents., Pandya [070] –[072]


 and  10commencing said picking at the second rate with the second set of actors at a start of the second period of time while the first set of actors continuously perform said replacing at the first rate.  


Pandya teaches the WMS can assign other sub-task for the first robot to perform as part of the assigning  the first task to the first robot., Pandya [028]; Pandya teaches the WMS can also employ replacement algorithms to determine the objects to remove from the pick wall and return back into bulk storage., Pandya [0118]




Regarding Claim 10, 

The method of claim 1 further comprising: monitoring the first rate based on a difference in time between receiving a first identifier identifying an item being retrieved from the storage, and a second identifier identifying the item being placed to the item cache;  10


Pandya Figure 6 teaches  item picking asset assigned an item picking task, Pandya [Figure 6 ..], 


monitoring the second rate based on a different in time between receiving a third identifier identifying the item being picked from the item cache, and a fourth identifier identifying the item being placed as part of a customer order.  

Pandya Figure 6 teaches compute time for each item retrieve asset to retrieve the different items, Pandya [Figure 6 step 630 -660] and all associated text.

Where Pandya teaches identifiers including  a third identifier, where the WMS 305 then presents or highlights the next item from the cart 320 to be placed in the package 330. The agent continues packaging the order items in this fashion until all items associated with a particular order have been packaged and a fourth identifier the order packaging optimization provided by the WMS includes verifying accuracy of each package so that there are no omitted or misplaced items in the package. , Pandya [056] – [057]



Regarding Claim 16, 
The device of claim 12, wherein the processor-executable instructions further include processor-executable instructions to: monitor the first rate based on a difference in time between receiving a first identifier identifying an item being retrieved from the storage, and a second identifier identifying the item 5being placed to the item cache; and monitor the second rate based on a different in time between receiving a third identifier identifying the item being picked from the item cache, and a fourth identifier identifying the item being placed as part of a customer order.  

[Similar to claim 10]		



Regarding Claim 11, 

The method of claim 1, wherein said transferring comprises controlling a set of robots in retrieving the first set of 15items from the storage, and in placing the first set of items to the item cache; and wherein said picking comprises directing one or more humans at the item cache in aggregating two or more items of a particular order from two or more locations of the item cache.  

Pandya [059], [068], [069]



Regarding Claim 12, 

A device comprising: a non-transitory computer-readable medium storing a set of processor-executable 20instructions; and one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to:  49Docket Number: LDRP0032 receive a plurality of orders, each order of the plurality of orders requesting a different subset of a plurality of items that are located in storage; 	


	
Similar to claim 1 Pandya [033]-[034], [036],[Figure 1] ,[Figure 2, step 230] , and Pandya teaches the system elements of  the Work Management system  communicating with tablets or robots., Pandya [020],[054] ,[Figure 3]

direct a first set of actors in transferring a first set of the plurality of items from the storage to a plurality of locations of an item cache at a first rate during a first period of 5time, wherein said transferring produces a buffer of pending ordered items at the item cache; 

Pandya [030]-[034], [036],[Figure 1] , 
Pandya [059] –[062], [Figure 1], [Figure 4]
Pandya [045], [051]


coordinate fulfillment of the plurality of orders at the item cache over a subsequent second period of time by directing a different second set of actors in picking, at a different second rate, items of different orders of the plurality of orders from a first set of the plurality 10of locations while simultaneously directing the first set of actors in replacing, at the first rate, items at a non-overlapping second set of the plurality of locations,

Pandya [062], [Figure 1], [Figure 4] and Pandya [038], [043].

(Pandya teaches two orders being fulfilled simultaneously.  Each of the two orders are being fulfilled at different rates.)

(Pandya teaches fulfilling a subset of an order, using two or more carts are gathering/ caching the items that are distributed in a non-overlapping.  Each of the two orders are being fulfilled at different rates.)



wherein said picking by the second set of actors and said replacing by the first set of actors are performed continuously over the second period of time and are dependent set of operations, 15wherein the second period of time is sufficient to fulfill each order of the plurality of orders at the second rate,

Pandya [038], [043]


 and wherein said fulfilling empties the buffer over the second period of time at a third rate that is equal to the difference between the second rate and the first rate.  

Pandya [051]



Regarding Claim 13,  

The device of claim 12, wherein the processor-executable instructions further include 20processor-executable instructions to: identify common items requested as part of different subsets of orders in the plurality of orders;  and 50Docket Number: LDRP0032 change the plurality of orders from a first ordering to a different second ordering, wherein the second ordering comprises the subsets of orders with common items in sequence.  

[Similar to claim 5],Pandya [038].  Pandya teaches group items of a common order together., Pandya [064], [Figure 5], [0114]

(Pandya teaches two orders being fulfilled simultaneously.  Each of the two orders are being fulfilled at different rates.)



Regarding Claim 17,  

A non-transitory computer-readable medium, storing a set of processor-executable 10instructions, which, when executed by one or more processors, cause the one or more processors to: receive a plurality of orders, each order of the plurality of orders requesting a different subset of a plurality of items that are located in storage;  direct a first set of actors in transferring a first set of the plurality of items from the storage 15to a plurality of locations of an item cache at a first rate during a first period of time, wherein said transferring produces a buffer of pending ordered items at the item cache; coordinate fulfillment of the plurality of orders at the item cache over a subsequent second period of time by directing a different second set of actors in picking, at a different second rate, items of different orders of the plurality of orders from a first set of the plurality of locations while 20simultaneously directing the first set of actors in replacing, at the first rate, items at a non- overlapping second set of the plurality of locations, 52Docket Number: LDRP0032 wherein said picking by the second set of actors and said replacing by the first set of actors are performed continuously over the second period of time and are dependent set of operations,  wherein the second period of time is sufficient to fulfill each order of the plurality 5of orders at the second rate, and wherein said fulfilling empties the buffer over the second period of time at a third rate that is equal to the difference between the second rate and the first rate.



These claims are substantially similar to claim 12, and thus, is rejected for the reasons set forth above regarding claim 12. While claim 17 is directed to A non-transitory computer-readable medium, storing a set of processor-executable 10instructions, which, when executed by one or more processors, Pandya discloses the method as claimed [Pandya [020],[054] ,[Figure 3]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US 2018/0,158,016 A1) and  Mountz (US 7,894,933 B2).

Regarding Claim 7, 

The method of claim 1 further comprising: identifying at least first and second items of a first order from the plurality of orders;

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate, Pandya [080]


 determining a set of available slots from a plurality of slots at the item cache;

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate and identifying nearby shelves for item picking., Pandya [046],[080] and Pandya teaches The WMS 1205 can also granularly specify the manner for retrieving the container. For instance, some containers may be pulled from a shelf while other containers may be stacked atop one another so that each container is removed by lifting the topmost container., Pandya [0102] –[0103]



and 47Docket Number: LDRP0032 wherein said transferring comprises placing the first and second items to … that are closest to one another.  
 
Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate and identifying nearby shelves for item picking., Pandya [046],[080], [0114]
	

Although highly suggested, Pandya does not explicitly teach:
“ …  first and second slots from the set of available slots …”


Mountz teaches:
“ …  first and second slots from the set of available slots …”

Mountz teaches management module 15 may also transmit information specifying the selected inventory holder 30 and one or more inventory items 40 associated with the inventory request to the selected inventory station 50 to identify inventory items 40 to be selected in fulfilling the inventory request. For example, a selected mobile drive unit 20 may move a selected inventory holder 30 to a selected inventory station 50 so that an operator of the selected inventory station 50 may pick requested inventory items 40 from the selected inventory holder 30 and pack them for shipment; Mountz [Figure 6], [Figure 7], Mountz [column 23 lines 28 – 50], [column 21 lines 38-45]


Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate Mountz teaches selecting inventory holders. It would have been obvious before the effective filing date to combine, as taught by Pandya, with identifying the holders from the available slots, to prevent the slow responses to inventory requests, Mountz [abstract]



Regarding Claim 14, 

The device of claim 12, wherein the processor-executable instructions further include processor-executable instructions to:  5identify at least first and second items of a first order from the plurality of orders; determine a set of available slots from a plurality of slots at the item cache; and wherein the processor-executable instructions for directing the first set of actors include processor-executable instructions to direct the first set of actors in placing the first and second items to first and second slots from the set of available slots that are closest to one another.  

[Similar to claim 7]


Claim(s) 5, 6,  8, 9  and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US 2018/0,158,016 A1) and  Roy (2019, Robot-storage zone assignment strategies in mobile fulfillment systems).



Regarding Claim 5, 

The method of claim 1 further comprising: identifying common items requested as part of different subsets of orders in the plurality 15of orders: and… , wherein the second ordering comprises the subsets of orders with common items in sequence.  


Pandya [038] teaches allocating a particular cart to agents retrieving items of two or more customer orders (different orders of the plurality of orders). For example, items of a first customer may consume a small portion of the overall cart space. Therefore, … allocat[ing] the same cart resource (cache) for picked items of at one other customer order., Pandya [038].

(Pandya teaches two orders being fulfilled simultaneously.  Each of the two orders are being fulfilled at different rates.)

Pandya teaches the optimization attempts to contemporaneously fulfill orders that include common items or items that are positioned next to one another within a distribution site so as to minimize the number and time of the agents needed to fulfill the orders., Pandya [0114], [064], [Figure 5]


Although highly suggested, Pandya does not explicitly teach:

“… changing the plurality of orders from a first ordering to a different second ordering …”


Roy teaches:
“… changing the plurality of orders from a first ordering to a different second ordering …”

Roy teaches some robots perform both order-picking (first operation) and replenishment activities (second operation),, Roy [Section 3.1], [Section 3.2]

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Roy teaches measure elements of the service time for the robot movements. It would have been obvious to combine before the effective filing period, aches allocating a particular cart to agents retrieving items of two or more customer orders, as taught by Pandya, with robots completing both order picking and replenishment in a single trip, as taught by Roy, provide a better pick sequence so that number of robots can be reduced by 50%.



Regarding Claim 6, 

The method of claim 5, wherein said transferring of the first set of items comprises: retrieving, at one time, multiple units of a particular item for a particular subset of orders 20that request the particular item.  

Pandya teaches agents retrieving one or more items to retrieve and the item quantity to retrieve., Pandya [048]. Pandya teaches placing items monitoring the completing of task, packaging orders items … until all items associated with a particular order have been packaged., Pandya [056] 



Regarding Claim 8, 

The method of claim 1 further comprising: defining a first set of operations and a dependent second set of operations with which to 5fulfill each order of the plurality of orders; 

Pandya teaches the items have been picked and placed in the cart (first set of operations) and assigns task to a second agent to complete the cart and the next stage of the order fulfillment pick-to-cart work-flow  (e.g., order packaging task) (second operation) is allocated., Pandya [037]  -[038]. 

determining a duration for the first period of time based on a size of the item cache, the first rate, and the second rate, 

Pandya teaches optimization of fulfilling customer orders by maximizing the number of picked items that fit in a smallest possible package. , Pandya [038]. Pandya teaches optimization includes maximizing the number of items that are picked in order to maximize the number of items that are picked in the shortest amount of time using the fewest number of agents., Pandya [039], [045].


wherein the duration is sufficient to satisfy dependencies for a first subset of the second set of operations executed at the second rate from a start of the second period of time based on a first 10subset of the first set of operations that are completed at the first rate before start of the second period of time,
	
Pandya teaches agent selection is based on which agents from the first set of agents can pick the first set of items in the least amount of time, wherein the timing accounts for asset availability distance of each agent from each of the first set of items, Pandya [045]

Pandya teaches delivering a first set of the retrieved items belonging to a first customer order to a first order packaging station … and to deliver a different second set of the retrieved items belonging to a second customer order to a second order packaging station.  Pandya [062]

(Packing items is dependent on retrieving/picking items, hence Pandya teaches picking, a first operation, and packing a second operation.)


 and wherein the duration is further sufficient to permit execution of a second subset of the first set of operations at the first rate during the start of the second period of time to satisfy dependencies for a second subset of the second set of operations executed at the second rate …


Pandya [038] teaches allocating a particular cart to agents retrieving items of two or more customer orders (different orders of the plurality of orders). For example, items of a first customer may consume a small portion of the overall cart space. Therefore, … allocat[ing] the same cart resource (cache) for picked items of at one other customer order., Pandya [038].

(Pandya teaches two orders being fulfilled simultaneously.  Each of the two orders are being fulfilled at different rates.)


Although highly suggested, Pandya does not explicitly teach:
“…during a second half 15of the second period of time …”  

Roy teaches:
“ … second rate during a second half 15of the second period of time …”  

Roy teaches service times describing the robot movements in the aisles and cross-aisles, and the fulfillment activities at the order pick and replenishment stations., Roy [page 126, section 4.3 and equations 2]] 

Roy teaches the travel time of a robot to store a pod and retrieve another pod, including the return travel (tWL,R), handling time to store a pod (tstore), handling time to retrieve a pod (tretrieval) and the time associated to travel between the arrival-path (onward as well as return) of a cross-aisle to the starting point of the aisle location, darrloc with a robot velocity vr, which gives the following form:

	(2)tAisle,R=tWL,R+tstore+tretrieval+2darrlocvr

	Roy teaches, the pooled robot assignment results in 30–60% reduction in order pick throughput times in comparison to the dedicated robot assignment, Roy [6.2.2]	

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Roy teaches measure elements of the service time for the robot movements. It would have been obvious to combine before the effective filing period, aches allocating a particular cart to agents retrieving items of two or more customer orders, as taught by Pandya, with service time in aisle, as taught by Roy, provide a better pick sequence so that number of robots can be reduced by 50%.


Regarding Claim 9, 

The method of claim 1, wherein said transferring comprises placing a first set of dependencies for said picking on the item cache during the first period of time at the first rate; 

Pandya teaches WMS optimizes the item picking tasks of the pick-to-cart workflow. Here, the optimization involves the WMS monitoring, coordinating, and controlling task assignment across the first set of item picking agents in order to maximize the number of items that are picked in the shortest amount of time using the fewest number of agents from the first set of agents. , Pandya [0039], [Figure 2]


 wherein said picking comprises using the first set of dependencies to fulfill a first set of the 20plurality of orders at the second rate… ; 

Pandya [045], [062]

(Packing items is dependent on retrieving/picking items, hence Pandya teaches picking, a first operation, and packing a second operation.)


wherein said replacing comprises establishing a second set of dependencies for said picking on the item cache throughout the second period of time at the first rate … to fulfill the first set of the plurality of orders;

Pandya [045], [062]	



 and wherein said picking further comprises using the second set of dependencies to fulfill a remaining second set of the plurality of orders at the second rate during ….  

Pandya [045], [062]


Although highly suggested, Pandya does not explicitly teach:
“… without delaying, 48Docket Number: LDRP0032 interfering, or impacting said using the first set of dependencies ….during a second half 15of the second period of time …”  

Roy teaches:
“ … without delaying, 48Docket Number: LDRP0032 interfering, or impacting said using the first set of dependencies… second rate during a second half 15of the second period of time …”  

Roy teaches ordering picking and replenishment. Roy teaches the average waiting time at the order pick station decreases in the pooled robot case, which decreases the overall throughout time for order picking (up to 60% less). , Roy [section 6.2.2], [Figure 12]

Roy teaches service times describing the robot movements in the aisles and cross-aisles, and the fulfillment activities at the order pick and replenishment stations., Roy [page 126, section 4.3 and equations 2] 

Roy teaches the travel time of a robot to store a pod and retrieve another pod, including the return travel (tWL,R), handling time to store a pod (tstore), handling time to retrieve a pod (tretrieval) and the time associated to travel between the arrival-path (onward as well as return) of a cross-aisle to the starting point of the aisle location, darrloc with a robot velocity vr, which gives the following form:

	(2)tAisle,R=tWL,R+tstore+tretrieval+2darrlocvr

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Roy teaches measure elements of the service time for the robot movements. It would have been obvious to combine before the effective filing period, aches allocating a particular cart to agents retrieving items of two or more customer orders, as taught by Pandya, with service time in aisle, as taught by Roy, provide a better pick sequence so that number of robots can be reduced by 50%.


Regarding Claim 15,  

The device of claim 12, wherein the processor-executable instructions further include processor-executable instructions to: define a first set of operations and a dependent second set of operations with which to fulfill each order of the plurality of orders;   determine a duration for the first period of time based on a size of the item cache, the first 15rate, and the second rate,  wherein the duration is sufficient to satisfy dependencies for a first subset of the second set of operations executed at the second rate from a start of the second period of time based on a first subset of the first set of operations that are completed at the first rate before start of the second period of time,  and  20wherein the duration is further sufficient to permit execution of a second subset of the first set of operations at the first rate during the start of the second period of time to satisfy dependencies for a second subset of the second set of operations executed at the second rate during a second half of the second period of time.  

[similar to claim 8]

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Roy teaches measure elements of the service time for the robot movements. It would have been obvious to combine before the effective filing period, aches allocating a particular cart to agents retrieving items of two or more customer orders, as taught by Pandya, with service time in aisle, as taught by Roy, provide a better pick sequence so that number of robots can be reduced by 50%.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demantic (2019, Are you Ready for Robotic Each Picking? Nine Questions to Ask) teaches automating each picking for operations where goods are received, stored, ordered, picked, packaged, and shipped.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571) 272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624